Title: To Thomas Jefferson from Lafayette, 17 May 1803
From: Lafayette, Marie Joseph Paul Yves Roch Gilbert du Motier, Marquis de
To: Jefferson, Thomas


          
            My dear Sir 
                     
            Paris 27th. Floréal 17. Mai 1803.
          
          In the Joy of my heart I congratulate you on the happy arrangement which has Lately taken place—The occupation of Louisiana by the French Governement was big with Evils—I doubly felt them—Now I see for the United States noble boundaries, and for that Vast Country the insurance of Liberty and republican Union—How happy I am in that transaction I want Words to Express
          
          With respectful and heartfelt Gratitude I have heard from Mr. Munroe what the Congress of the United States have been pleased to do in my behalf nor am I insensible of my new obligations to the president—This bountiful Gift at the Same time it is highly useful I consider as most honourable to me—To you, my dear Sir, with all the confidence of friendship, I wholly refer myself and upon you I gratefully depend for what is farther to be done in this affair—No official Account having Yet reached me my Letter of Thanks must necessarily be differed
          I have met with a Sad accident, the breaking of my Thigh, at the Col du femur it has been more compleatly mended than perhaps any fracture of the Kind, but I have paid it dear—the application of a new machine has left me very deep Wounds, besides the great sufferings I have undergone—My Situation does not yet allow much writing—But I wanted to express to you my Joy on the grand affair and my Gratitude, both to Congress and to you, for the honourable bountiful mark of Kindness I have received—
          Present my affectionate Compliments to your family to Madisson, M. Dawson and all other friends—With the most grateful Sense of what you have done and of your friendly Concern for me, with every Sentiment of high respect and affectionate friendship I am my dear Sir
          for ever Yours
          
            Lafayette
          
          
            My Wife, and Children beg to be remembered to you And So does Mad. de Tessé at whose house I lay untill I can be transported, first to her Country seat near Paris, then to my happy Rural retirements of La grange.
          
        